
	
		I
		111th CONGRESS
		2d Session
		H. R. 5771
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  30 percent investment tax credit for offshore wind facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Wind Power Act of 2010.
		2.Extension of 30
			 percent investment credit for offshore wind facilities
			(a)In
			 generalClause (i) of section
			 48(a)(2)(A) is amended by striking and at the end of subclause
			 (III) and by adding at the end the following new subclause:
				
					(V)qualified offshore wind energy property,
				but only with respect to periods ending before January 1, 2017,
				and
					.
			(b)Qualified
			 offshore wind energy property definedSubsection (c) of section 48 is amended by
			 adding at the end the following new paragraph:
				
					(5)Qualified
				offshore wind energy propertyThe term qualified offshore
				wind energy property means property which—
						(A)uses wind to
				generate electricity, and
						(B)is located
				in—
							(i)the coastal waters
				of the United States, including the territorial seas of the United States, the
				exclusive economic zone of the United States, and the outer Continental Shelf
				of the United States, or
							(ii)the Great
				Lakes.
							.
			(c)Conforming
			 amendmentSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vi), by inserting or at the end of clause (vii), and by
			 adding at the end the following new clause:
				
					(viii)qualified offshore wind energy
				property,
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after December 31, 2012, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
			
